403 F.2d 717
DIXIE AUTO INSURANCE COMPANY et al., Appellants,v.UNITED STATES FIDELITY & GUARANTY COMPANY, Appellee.
No. 26073.
United States Court of Appeals Fifth Circuit.
November 26, 1968.

Appeal from the United States District Court for the Northern District of Alabama; Harland Hobart Grooms, Judge.
Schuyler A. Baker, Jack J. Hall, Robert E. Parsons, Birmingham, Ala., Baker, McDaniel & Hall, Birmingham, Ala., of counsel, for appellants.
Ollie L. Blan, Jr., Birmingham, Ala., Spain, Gillon, Riley, Tate & Ansley, Birmingham, Ala., of counsel, for appellee.
Before GEWIN and GODBOLD, Circuit Judges, and CHOATE, District Judge.
PER CURIAM:


1
This is an appeal from a declaratory judgment holding the defendant-appellant liable under a policy of family automobile liability insurance and holding that the plaintiff-appellee was not liable under a policy of comprehensive general automobile liability insurance. All issues of law and fact are fully set forth in the opinion of the United States District Court for the Northern District of Alabama, 292 F. Supp. 554.


2
Appellant contends that the district court did not correctly interpret the pertinent provisions of the policies under the law as it existed when this case was decided. It further contends that the case of Maryland Casualty Company v. Allstate Insurance Co., 281 Ala. 671, 207 So. 2d 657 (1968), decided by the Alabama Supreme Court subsequent to the decision of the district court further clarified the applicable law of Alabama and requires a reversal of the judgment.


3
We have given thorough consideration to the briefs and the cogent oral arguments advanced, and we are convinced that the case was correctly decided. Accordingly the judgment of the district court is affirmed.